Walton, J.
The plaintiff’s goods being stored in the basement of a building on Union street in Portland, were damaged by the overflow of a water-closet inthe room above. The waste *340'■water from a sink was discharged through the water-closet, and, •on the night of the accident, the water was left running in the •sink, and the water-closet becoming clogged, the watér in the ■bowl overflowed and run down into the room below and did the •damage complained of. It is agreed that the amount of the -damage was two hundred and fifty-one dollars. The question is whether the defendants, who were the owners, but not the ■occupants, of the building, are responsible for this injury. "We think they are not.
Properly constructed water-closets and other water-fixtures are not nuisances. They are among the greatest of modern conveniences. They not only save labor and add to our comfort, but they promote health and cleanliness, and thus tend to prolong life. True, they are in some respects a source of danger. So .are stoves and furnances. But they are not on that account to be regarded as nuisances. Nor are landlords responsible for the carelessness of their tenants in the use of such fixtures. McCarthy v. Savings Bank, 74 Maine, 315, and cases there cited.
The evidence in this case satisfies us that the negligence, if any, which caused the plaintiff’s damage, was not the negligence of the defendants, but the negligence of their tenants. The water'doset seems to have been a suitable one, and in good repair. ‘The evidence shows that it frequently became clogged, and had •to be cleared out. But that must have been on account of the improper use of it, and not on account of any -defect in its 'construction. Complaint is made of the pipe which conducted the water from the sink to the water-closet. It is said that it was old and small, and had a "kink” in it, which rendered it liable to become stopped. This may be true. But it seems to have worked well enough on the night, of the accident, for it conveyed all the water from the sink to the water-closet. This is proved by the fact that it was the water-closet and not the sink that overflowed. At least, the evidence leaves no doubt in our minds that such was the fact. Complaint is also made of the supply-faucet of the sink. It is said that it had become leaky and could not be shut off tight. Of this there seems to be no doubt. The second story of the building was used as a shoe-shop, and this *341sink and water-closet were in the second story, and used by the workmen. Mr. Jury, a member of the firm who occupied the shop, says he was the last one to leave the shop the night before the overflow; that when he left there was a little stream running from the faucet about half as big as a pipe stem; that the diameter of the waste-pipe was about one inch; that no overflow had ever taken place before that time, although " this little stream ” had been running several nights before this ; that when he got there in the morning there was water on the floor, the sink was half full of water, and the water-closet bowl was full, and water was running from the faucet in the sink, as near as he could judge, a stream half as big as a pipe-stem. Being asked how the water happened to overflow that night when it had never overflowed before, he answered, "I think the water-closet that night, by some means or other, got stopped, so the water could not run through at all, and the consequence was it run over from the bowl.” And no other or different explanation of the accident is given by any one. Here then, we have the cause of the accident. It did not occur because the four-inch soil pipe of the water-closet, and the one-inch pipe of the sink, were not large enough to cany off a stream of water half as large as a pipe stem, or one twice that size ; nor because such a stream of water was left running into the sink, and could not be shut off closer. Such streams of water, as the evidence shows, are often left running purposely to prevent freezing. The direct proximate cause of the accident was the stoppage of the outlet of the water-closet, so, as Mr. Jury expressed it, "the water couldn’t run through at all, and the consequence - was it run over the bowl.” The cause of this stoppage is not explained. An explanation is not difficult, however, when we consider the purpose for which this floor of the building was being used', and the number of persons that had access to the closet, and the kind and quantity of waste that would be likely to be thrown into it. It is enough to say that in our judgment it was not owing to any fault in the closet itself; for that appears to have been one of the safest and best in use,, and in good repair. The fault, if any, must have been in tha *342use made of it; and for that, the defendants were not responsible. The closet was not a nuisance per se; nor did it become so through any fault of the defendants.

Judgment for defendants.

Peters, C. J., Daneorth, Virgin and Libbey, JJ., concurred.